DETAILED ACTION
The following Non-Final office action is in response to application 16/762,023 filed on 5/6/2020. Examiner notes priority claims to PCT/JP2018/041086 filed 11/6/2018 and JP2017-215056 filed 11/7/2017. IDS filed 5/6/2020, 8/5/2020, and 7/13/2021 have been considered.
Status of Claims
Claims 1-12 are currently pending and have been rejected as follows. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are recited in Claims 1-4, where (nonce words in boldface, functional language in italics):
Claims 1-4: “a video image acquisition unit configured to acquire a video image of the inside of a store; 
a specifying unit configured to specify a product that a customer in the store is interested in and an attribute of the customer …; 
an information acquisition unit configured to acquire information indicating need of the product for the customer …; 
and a transmission unit configured to transmit the acquired information to a terminal apparatus …;
a position specifying unit configured to specify a position;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (apparatus, method and non-transitory computer-readable recording medium). Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-4 are directed toward the statutory category of a machine (reciting an “apparatus”). Claims 5-8 are directed toward the statutory category of a process (reciting a “method”). Claims 9-12 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer-readable recording medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 5 and 9 are directed to an abstract idea by reciting […] acquire a video image of the inside of a store; […] specify a product that a customer in the store is interested in and an attribute of the customer, based on the acquired video image; […] acquire information indicating need of the product for the customer, based on the specified product and attribute; and […] that is used by a store salesperson of the store. The claims are considered abstract because these steps recite mental processes like concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The claims recite acquiring a video image of the inside of a store, a product a customer is interested in, an attribute of the customer, and information to motivate a customer to buy the product then sends that information to a salesperson which, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitations in the 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a video image acquisition unit configured to; a specifying unit configured to; an information acquisition unit configured to; a transmission unit configured to transmit the acquired information to a terminal apparatus; a position specifying unit configured to specify a position of the store salesperson of the store based on positional information for specifying a position of a terminal apparatus that is used by the store salesperson (claim 4)) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-4, 6-8 and 10-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9-11 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Ogasawara, US Publication No. 2002/0016740 A1, hereinafter Ogasawara. As per,

Claims 1, 5, 9
Ogasawara teaches
A customer service assistance apparatus comprising: /
A customer service assistance method comprising: /
A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer to carry out: (Ogasawara [0020]; [0042])
a video image acquisition unit configured to acquire a video image of the inside of a store; (Ogasawara fig. 1. Noting the video camera 24)
a specifying unit configured to specify a product that a customer in the store is interested in and an attribute of the customer, based on the acquired video image; (Ogasawara [0020] “The customer ID card is advantageously used in connection with a customer assistance or kiosk terminal which is able to develop and display various personalized assistance recommendations based on an analysis of demographic information, transaction history, and customer profile data read from the customer's ID card, or combination of an ID card and customer data maintained in a database in a store server or host computer”)
an information acquisition unit configured to acquire information indicating need of the product for the customer, based on the specified product and 
and a transmission unit configured to transmit the acquired information to a terminal apparatus that is used by a store salesperson of the store.  (Ogasawara claim 8 “at least one in-store terminal, the in-store terminal including communication means for receiving customer specific data sets and a display, wherein a customer's recorded visual image is displayed on the in-store terminal such that a sales clerk may recognize that customer from their recorded image, the sales clerk being further able to access each customer specific data set bundled with that customer's recorded visual image so as to be able to efficiently address that customer's shopping needs.”)
Claims 2, 6, 10
Ogasawara teaches
wherein the information acquisition unit acquires the information by matching the specified product and attribute with a rule that has been set in advance.  (Ogasawara [0032] “Various items of merchandise being considered for purchase might be compared to previously purchased items and to a customer's physical characteristics, in order to provide a basis for deciding whether or not the considered item would appropriately match the, for example, color and style characteristics of the previously purchased item” noting the comparison of the previous purchases and the customer’s physical characteristics representative of a rule set in advance to determine the matching)
Claims 3, 7, 11
Ogasawara teaches
wherein the specifying unit specifies past purchase history of the customer, and also specifies a type indicating a taste of the customer previously purchased items and to a customer's physical characteristics, in order to provide a basis for deciding whether or not the considered item would appropriately match the, for example, color and style characteristics of the previously purchased item” noting the style characteristics of previous purchases considered)
and the information acquisition unit acquires the information by further matching the specified type with the rule.  (Ogasawara [0032] “Various items of merchandise being considered for purchase might be compared to … in order to provide a basis for deciding whether or not the considered item would appropriately match the, for example, … style characteristics of the previously purchased item”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 12 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Ogasawara in view of
Hurewitz, US Publication No. 2014/0363059 A1, hereinafter Hurewitz. As per,

Claims 4, 8, 12
Ogasawara teaches
[…], and also specify a position of the customer based on the acquired video image, (Ogasawara [0042] “As a person or persons activates the sensor 16, the sensor processor 18 causes the control unit 20 to issue a signal to a video signal processor circuit 26” noting the customer position acquired based on the video image; )
wherein, if a relationship between the position of the customer and the position of the store salesperson satisfies a set condition, the specifying unit specifies a product that the customer is interested in and the attribute of the customer.  (Ogasawara [0062] “As a store clerk, carrying such a mobile terminal, approaches a particular customer carrying an appropriate customer ID card, the mobile terminal is configured to receive at least the customer ID number from the card … the mobile terminal might also be configured to receive not only the customer ID number but also the 
Ogasawara does not explicitly teach
further comprising: a position specifying unit configured to specify a position of the store salesperson of the store based on positional information for specifying a position of a terminal apparatus that is used by the store salesperson, […],
Hurewitz however in the analogous art of customer assistance teaches
further comprising: a position specifying unit configured to specify a position of the store salesperson of the store based on positional information for specifying a position of a terminal apparatus that is used by the store salesperson, […], (Hurewitz [0089] “the clerk could use the wearable device 900 … Since the location and orientation of the device 900 can also be identified” noting the sales clerk wearing the device 900 and the location of the device 900 identifiable)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Ogasawara’s customer recognition and assistance to include identifying sales personnel’s locations in view of Hurewitz in an effort to improve the interaction with physical product customers (see Hurewitz ¶ [0022] & MPEP 2143G).
	
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200357032 A1; US 2013/0198039 A1; US 20180330151 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624